--------------------------------------------------------------------------------

Execution Copy

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), is made effective as of July 1,
2012 (“Effective Date”), by and between BioSpecifics Technologies Corp. (the
“Company”), a Delaware corporation, Dr. Matthew Geller, an individual (“Dr.
Geller”), and Geller Biopharm Inc., a New York corporation (“Consultant”), of
which Dr. Geller is President.

WHEREAS, Dr. Geller has served as a member of the Board of Directors of the
Company (the “Board”) since September 23, 2008;

WHEREAS, at the request of the Board, Dr. Geller has also served as a member of
the Nominating and Corporate Governance Committee, a member of the Financial
Modeling Committee, and a member and the financial expert of the Audit Committee
(collectively, the “Committees”);

WHEREAS, Dr. Geller wishes to devote his time to his ongoing business activities
and, as such, will not be standing for re-election as a director of the Company
at the expiration of his term on June 15, 2012; and

WHEREAS, the Company wishes to have available to it the advice and counsel of
Consultant on a going forward basis and is willing to commit in advance to pay
for such services to assure Dr. Geller’s availability.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree to
enter into the following Agreement:

1. Consulting Arrangement. The Company hereby retains Consultant, and Consultant
hereby agrees to serve as a consultant to the Company, on the terms and subject
to the conditions of this Agreement. Consultant will, from time to time at the
reasonable request of the Company, provide strategic advice related to overall
business strategy, including, without limitation, financial and strategic
planning and market assessment (the “Services”) and shall make Dr. Geller
available for such purposes as and when reasonably requested by the Company. It
is understood that such consulting services shall be incidental to, and shall
not interfere with, the other business activities and commitments of Consultant
and Dr. Geller. The Company acknowledges and agrees that Consultant shall be
permitted to provide any such consulting services telephonically.

2. Term. The term of Consultant’s Services under this Agreement (the “Consulting
Term”) shall commence on the Effective Date and, unless sooner terminated
pursuant to Section 7 hereof, shall expire on the 1st anniversary of the
Effective Date.

3. Compensation.

(a) During the Consulting Term, the Company shall pay Consultant a quarterly
retainer (the “Quarterly Retainer”) at the rate of $120,000 per year, payable in
equal quarterly installments of $30,000, in advance on a quarterly basis on the
first day of each quarter commencing on the Effective Date (except as otherwise
provided in Section 4); provided, however, that the failure of the Company to
pay any Quarterly Retainer on the first day of each quarter shall not constitute
a breach hereof if the Company cures such failure as provided in Section 5.
Concurrently with the execution of this Agreement, the Company shall pay
Consultant the first Quarterly Retainer, such payment to be in the amount of
$30,000 for the Services. Subject to Section 7 below, Consultant shall be
entitled to the full Quarterly Retainers regardless of the amount and frequency
of consulting services actually requested of him or provided by him.

--------------------------------------------------------------------------------

(b) Also in consideration of the Services to be performed under this Agreement,
the Company has taken all measures necessary to allow Dr. Geller to exercise all
stock options issued to Dr. Geller under the Company’s Amended and Restated 2001
Stock Option Plan, which have fully vested, until the date which is thirty (30)
days following the expiration or termination of this Agreement in accordance
with the terms hereof.

(c) The Company also shall pay Dr. Geller concurrently with the execution of
this Agreement, any unpaid compensation due and payable to him in connection
with his service on the Board and the Committees.

(d) All amounts due and payable shall be paid to Consultant or Dr. Geller by
wire transfer of immediately available funds in accordance with the wire
instructions set forth on Annex A hereto.

4. Sale of the Company.

(a) In the event of (and concurrently with) a Sale of the Company which results
in the Company no longer being a Reporting Company under the Securities Exchange
Act of 1934, as amended, (a “Triggering Sale”) the Company agrees to pay
Consultant a lump sum amount in cash equal to the aggregate amount of the unpaid
Quarterly Retainers that are payable by the Company to Consultant from the date
of the Sale of the Company through the end of the Consulting Term. As used
herein, “Sale of the Company” shall mean any transaction or series of related
transactions (i) the result of which is that any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), of more than 50% of the issued and outstanding common
stock of the Company, (ii) that results in the sale of all or substantially all
of the Company’s assets, or (iii) that results in the consolidation or merger of
the Company with or into another corporation or corporations or other entity or
entities in which the Company is not the survivor (except any such corporation
or entity controlled, directly or indirectly, by the Company).

5. Default.

(a) The Company shall be deemed in default hereunder upon the occurrence of any
of the following (each, a “Default”):

(i) the failure of the Company to pay, when due, any amount required to be paid
to Consultant pursuant to Section 3;

2

--------------------------------------------------------------------------------

(ii) the breach by the Company of any other material provision of this
Agreement;

(iii) the Company shall have entered against it by a court having jurisdiction
thereof a decree or order for relief in respect of the Company in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; or a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official shall be appointed for the Company or for
any substantial part of the Company’s property; or the winding up or liquidation
of the Company’s affairs shall have been ordered;

(iv) the Company shall (A) commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; (B)
consent to the entry of an order for such relief in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; (C) consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Company or for any substantial part of the Company’s property; or (D)
make any general assignment for the benefit of creditors (any of the foregoing,
an “Insolvency Proceeding”);

provided, however, that in the case of an alleged breach under subsection (i) or
(ii) hereunder, Consultant must provide the Company with written notice
describing the alleged breach and the Company shall have: (A) five (5) business
days to cure a breach under subsection (i), or (B) ten (10) business days to
cure a breach under subsection (ii), if curable, following receipt of such
written notice and if cured, such breach shall not constitute a Default
hereunder.

(b) Upon the occurrence of a Default, all of the remaining unpaid Quarterly
Retainers that are payable by the Company to Consultant through the end of the
Consulting Term shall become immediately due and payable.

(c) The parties acknowledge and agree that this Agreement constitutes a personal
services contract and that applicable law excuses both Dr. Geller and Consultant
from accepting performance from or rendering performance to any trustee for the
Company or to an assignee by the Company of this Agreement without the consent
of Dr. Geller or Consultant, as applicable. Accordingly, (i) notwithstanding
Section 19 of this Agreement, this Agreement cannot be assumed or assigned
following the commencement of an insolvency proceeding by or against the Company
without the consent of Dr. Geller or Consultant, as applicable, and (ii) 11
U.S.C. § 365(e)(1) shall not apply to this Agreement.

6. Status; Taxes.

(a) Status of Consultant. Neither Consultant nor Dr. Geller shall be an employee
of the Company and shall not be entitled to participate in any employee benefit
plans or other benefits or conditions of employment available to the employees
of the Company. Neither Consultant nor Dr. Geller shall have any authority to
act as an agent of the Company, except on authority specifically so delegated,
and neither shall represent to the contrary to any person. Consultant and Dr.
Geller shall only consult, render advice and perform such tasks as are
reasonably requested by the Company from time to time consistent with Section 1
and which Consultant and Dr. Geller determine are necessary to achieve the
results specified by the Company. Consultant and Dr. Geller shall not direct the
work of any employee of the Company, or make any management decisions, or
undertake to commit the Company to any course of action in relation to third
persons. Although the Company may specify the results to be achieved by
Consultant and Dr. Geller and may control and direct it in that regard, the
Company shall not control or direct Consultant or Dr. Geller as to the details
or means by which such results are accomplished.

3

--------------------------------------------------------------------------------

(b) Taxes. It is intended that the fees paid hereunder shall constitute revenues
to Consultant. To the extent consistent with applicable law, the Company will
not withhold any amounts therefrom as federal income tax withholding from wages
or as employee contributions under the Federal Insurance Contributions Act or
any other state or federal laws. Consultant and Dr. Geller shall be solely
responsible for the withholding and/or payment of any federal, state or local
income or payroll taxes and shall hold the Company, its officers, directors and
employees harmless from any liability arising from the failure to withhold such
amounts.

7. Termination. This Agreement and Consultant’s retention hereunder may be
terminated by the Company only for “Cause” (as defined in Section 13). In the
event of a termination by the Company for Cause, neither the Company nor
Consultant shall have any further obligations hereunder, except as set forth in
Sections 8 and 9 hereof, and for the payment of any Quarterly Retainer that
became due prior to notice of termination.

8. Nondisclosure of Confidential Information.

(a) Except as in response or pursuant to a subpoena or order by a court or
tribunal or as required in connection with the performance of Consultant’s
services to the Company hereunder, Consultant and Dr. Geller agree that they
will not at any time, either during or after the Consulting Term, directly or
indirectly, use, publish, disseminate, distribute or otherwise disclose any
“Confidential Information” (as defined in Section 13) without the prior written
consent of the President of the Company (or during any period in which there is
no individual serving as President of the Company, of the majority of the
members of the Audit Committee of the Company) and they shall retain all
Confidential Information in trust in a fiduciary capacity for the sole use and
benefit of the Company. Consultant and Dr. Geller acknowledge that the
Confidential Information of the Company is valuable, special and unique to its
business and is information on which such business depends, is proprietary to
the Company, and that the Company wishes to protect such Confidential
Information by keeping it secret and confidential for the sole use and benefit
of the Company. Consultant and Dr. Geller will take all steps necessary and
reasonably requested by the Company, to ensure that all such Confidential
Information is kept secret and confidential for the sole use and benefit of the
Company; and

(b) Upon termination of Consultant’s consultancy with the Company for any
reason, all documents, procedural manuals, guides, specifications, plans,
drawings, designs and similar materials, diaries, records, notebooks, and
similar repositories of or containing Confidential Information, including all
copies thereof, then in Consultant’s or Dr. Geller’s possession or control, that
are furnished to Consultant, or Dr. Geller, or developed or prepared by
Consultant, Dr. Geller, or others in connection with Consultant’s consultancy
hereunder shall be left with or forthwith returned by Consultant and Dr. Geller
to the Company; and

4

--------------------------------------------------------------------------------

(c) If Consultant or Dr. Geller is required to disclose any Confidential
Information in connection with any judicial or administrative proceedings (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigation demand or similar process), Consultant and Dr.
Geller, as applicable, will in advance of such disclosure, to the extent legally
permissible and practicable, provide the Company, in advance of any such
disclosure, with copies of any Confidential Information it/he intends to
disclose (and, if applicable, the text of the disclosure language itself) and
provide reasonable cooperation to the Company, at the sole cost and expense of
the Company, to the extent it may seek to limit such disclosure. If such
disclosure is not limited, Consultant and Dr. Geller, as applicable, may
disclose only that portion of the Confidential Information which it/he is
legally required to be disclosed, provided, however, that such disclosing party
shall take all reasonable efforts, at the sole cost and expense of the Company,
to preserve the confidentiality of the Confidential Information (including by
obtaining or seeking to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information).

9. Non-Disparagement.

(a) Consultant and Dr. Geller agree not to criticize, denigrate, or disparage
the Company or any “Affiliates” (as defined in Section 13) in any manner
whatsoever, whether oral or written, now or in the future. For the purpose of
this Paragraph, the term “disparage” shall include, without limitation, any
statement accusing the aforesaid individuals or entities of acting in violation
of any law or governmental regulation or of condoning any such action, or
otherwise acting in an unprofessional, dishonest, disreputable, improper,
incompetent or negligent manner. Nothing in this Paragraph shall preclude
Consultant or Dr. Geller from offering oral or written testimony in response or
pursuant to subpoena or order by a court or tribunal or governmental or law
enforcement agency, complying with other legal obligations, in connection with
asserting any defense against any claim of breach of this Agreement or in
connection with asserting any claim of breach of this Agreement. Furthermore,
nothing in this Paragraph shall require Consultant or Dr. Geller to make false
statements or disclosures.

(b) The Company and its Affiliates agree not to disparage Consultant or Dr.
Geller in any manner whatsoever, whether oral or written, now or in the future.
For the purpose of this Paragraph, the term “disparage” shall include, without
limitation, any statement accusing the aforesaid individuals or entities of
acting in violation of any law or governmental regulation or of condoning any
such action, or otherwise acting in an unprofessional, dishonest, disreputable,
improper, incompetent or negligent manner. Nothing in this Paragraph shall
preclude the Company or its Affiliates including without limitation, officers,
directors or employees, from offering oral or written testimony in response or
pursuant to subpoena or order by a court or tribunal or governmental or law
enforcement agency, complying with other legal obligations, in connection with
asserting any defense against any claim of breach of this Agreement or in
connection with asserting any claim of breach of this Agreement. Furthermore,
nothing in this Paragraph shall require the Company or its Affiliates to make
false statements or disclosures.

5

--------------------------------------------------------------------------------

10. Injunctive Relief/Damages.

(a) Each party acknowledges that damages for any breach of Sections 8 and 9 of
this Agreement may be difficult to determine and, therefore, consents that in
the event of a breach of Sections 8 and 9 of this Agreement, the restrictions
contained in such Sections may be enforced by temporary or permanent injunction.
Such injunctive relief shall be in addition to and not in place of any other
remedies available at law or in equity. Furthermore, the specified duration of
the restrictive covenants in Section 9 shall be extended by and for the term of
any period during which Consultant and/or Dr. Geller is in violation of any such
covenant. Should any court or tribunal decline to enforce any provisions of
Sections 8 or 9 on the basis that such provisions are overly restrictive of the
activities of Consultant or Dr. Geller as to time, scope or geography, such
provisions shall be deemed to be modified to restrict Consultant’s and Dr.
Geller’s activities to the maximum extent of time, scope and geography which
such court or tribunal shall find enforceable.

(b) In the event of any proceeding or action initiated by a party hereunder, all
parties shall bear their own legal fees and expenses.

11. Indemnification. The Company shall, to the maximum extent permitted by law,
indemnify and hold harmless Consultant and Dr. Geller for any loss, injury,
damage, expense (including reasonable attorneys’ fees and costs) (“collectively,
“Losses”) to which Consultant or Dr. Geller may become subject as a result of
any claim or demand arising out of, connected with, or in any manner related to,
any act, omission, or decision made in good faith while performing services for
the Company pursuant to the specific written request of the Company. In
addition, the Company shall promptly pay in advance of final disposition of any
action, suit or proceeding all reasonable expenses incurred by Consultant or Dr.
Geller in connection with any matter as to which it could reasonably be expected
to be entitled to indemnification hereunder. Notwithstanding anything to the
contrary contained in this Section 11, the Company shall have no obligation to
indemnify Consultant and Dr. Geller for any Losses arising out of or caused by
Consultant’s or Dr. Geller’s gross negligence, recklessness or willful
misconduct.

12. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede any and all prior agreements, understandings and
communications between the parties, oral or written, with respect to such
subject matter.

13. Definitions. For purposes of this Agreement, the following terms have the
respective meanings set forth below:

“Affiliates” shall mean the Company’s subsidiaries, shareholders, clients,
successors and assigns, the past and present officers, directors, members,
employees and agents of any of the foregoing, and any fiduciaries of any
employee benefit plan or policy of the Company or any affiliate.

“Cause” shall mean Consultant’s or Dr. Geller’s breach of the covenants set
forth in Sections 8 or 9.

6

--------------------------------------------------------------------------------

“Confidential Information” shall mean that proprietary information of the
Company, of whatever kind or nature, disclosed to Consultant or Dr. Geller or
known by Consultant or Dr. Geller (whether or not discovered or developed by
Consultant or Dr. Geller) as a consequence of or through Consultant’s or Dr.
Geller’s past, present or future employment or relationship with the Company,
including Board and Committee service; provided, however, that Confidential
Information shall not include any information that is or was publicly known or
publicly available, other than as a result of Consultant’s or Dr. Geller’s
breach of this restrictive covenant, and shall not include any information that
has been acquired by Consultant or Dr. Geller independent of their past, present
or future relationship or position with the Company. Such proprietary
information shall include, without limitation, trade secrets, processes,
techniques, algorithms, programs, designs, drawings, formulae, models,
inventions, discoveries or developments, information or data relating to the
Company’s research projects, work in process, future development efforts,
manufacturing, marketing, servicing, financing, present or future products or
services, sales, suppliers, customers, operating and other costs data, inventory
control and practices, terms and conditions of agreements to which the Company
is a party, and any of which information is not generally known in the industry,
and shall specifically include all such proprietary information contained in
manuals, memoranda, plans, drawings, and designs, specifications, programs and
records of the Company, including records of any Board or Committee meetings.

14. Mutual Release.

(a) Each of Consultant and Dr. Geller, on behalf of himself and his agents,
representatives, administrators, receivers, trustees, estates, heirs, devisees,
assignees, legal representatives, attorneys, and employees, past or present (as
the case may be), hereby irrevocably and unconditionally releases, discharges,
and acquits the Company and its Affiliates from liability for any and all
claims, promises, demands, liabilities, contracts, debts, losses, damages,
attorneys’ fees and causes of action of every kind and nature, known or unknown,
whether asserted or unasserted, direct or indirect, liquidated or contingent,
from the beginning of the world up to and through the execution of this
Agreement. Notwithstanding the foregoing, this Section 14(a) does not alter or
apply to any claim or cause of action arising out of an alleged breach or other
violation of any obligation under this Agreement, Dr. Geller’s right to coverage
under the Company’s directors’ and officers’ insurance policies, or Dr. Geller’s
right to indemnification by the Company in connection with his services as a
member of the Board, whether pursuant to an agreement or under the Company’s
charter and bylaws.

(b) The Company and its Affiliates, agents, representatives, administrators,
receivers, trustees, estates, heirs, devisees, assignees, legal representatives,
attorneys, and employees, past or present (as the case may be), hereby
irrevocably and unconditionally releases, discharges, and acquits Consultant and
Dr. Geller and their Affiliates from liability for any and all claims, promises,
demands, liabilities, contracts, debts, losses, damages, attorneys’ fees and
causes of action of every kind and nature, known or unknown, whether asserted or
unasserted, direct or indirect, liquidated or contingent, from the beginning of
the world prior to the execution of this Agreement. Except as provided herein,
this release shall include, but not be limited to: (i) any and all claims or
rights arising out of, or which might be considered to arise out of or to be
connected in any way to, Dr. Geller’s service as a member of the Board or the
termination thereof; (ii) any claim or cause of action arising under any federal
state or local statute or regulation; (iii) any claim or cause of action arising
under any foreign law, rule or regulation; and (iv) any claim of tort, contract,
negligence, defamation, negligent or intentional infliction of emotional
distress, assault, battery, duress, invasion of privacy, bad faith, conspiracy,
vicarious liability, nonphysical injury, personal injury or sickness, or other
harm. Notwithstanding the foregoing, this Section 14(b) does not alter or apply
to any claim or cause of action arising out of an alleged breach or other
violation of any obligation under this Agreement, or any derivative action or
claim brought on behalf of the Company by its shareholders, provided that such
shareholder suit was not initiated directly or indirectly at the behest of the
officers or directors (or any of their affiliates) of the Company or its
Affiliates.

7

--------------------------------------------------------------------------------

15. Covenant not to Sue. Each of the Company and its Affiliates and Consultant,
Dr. Geller, and their Affiliates hereby agree, promise, and covenant not to sue
or assert claims as part of any lawsuit, arbitration, or other legal proceeding
that are based in any way on or arise out of the claims or potential claims
released in Section (14)(a) or 15(b).

16. Expenses. The Company shall reimburse Consultant for any reasonable expenses
incurred by him in connection with the performance of his services hereunder;
provided that such expenses were incurred in accordance with Company policies
and were authorized in writing in advance by the Company.

17. Cooperation. Dr. Geller and Consultant, to the extent applicable, agree that
they will cooperate with the Company (and its subsidiaries, affiliates or
related entities) and its legal counsel in connection with any current or future
questions, investigation, or litigation relating to any matter with which they
were involved or have knowledge or which occurred while they were providing
services to the Company, and the Company shall reimburse them for all reasonable
expenses incurred in providing such cooperation.

18. Modifications. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
the Company and Consultant.

19. Assignment. This Agreement is intended to bind and inure to the benefit of
and be enforceable by Consultant, Dr. Geller and the Company and their
respective heirs, successors and assigns, except that the Company shall not have
any right to assign or otherwise transfer this Agreement or any of its rights,
duties or any other interest herein to any party without the prior written
consent of Consultant, and any such purported assignment shall be null and void.

20. Notice. All notices and other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally, sent by registered or certified mail, return receipt requested,
postage prepaid, or sent by nationally recognized overnight courier service,
addressed as follows:

8

--------------------------------------------------------------------------------

if to the Company:

BioSpecifics Technologies Corp.
35 Wilbur Street
Lynbrook, New York 11563
Attn: Thomas L. Wegman


with a copy to:

Carl A. Valenstein, Esq.
Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006
If to Consultant or Dr. Geller:


Dr. Matthew Geller
Geller Biopharm Inc.
140 West 57th Street
New York, NY 10019


or to such other addresses as a party shall designate in the manner provided in
this Section 20. Any notice or other communication shall be deemed given (a) on
the date three (3) business days after it shall have been mailed, if sent by
certified mail or (b) on the date one (1) business day after it shall have been
given to a nationally-recognized overnight courier service.

21. Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within such jurisdiction.

22. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
which shall, collectively and separately, constitute one agreement.

9

--------------------------------------------------------------------------------

24. Section 409A. All payments under this Agreement are intended to be exempt
from, or in the alternative to comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the interpretive guidance
issued thereunder (“Section 409A”), including the exceptions for short-term
deferrals, and the Agreement will be constructed and interpreted in accordance
with such intent. The parties hereby agree to negotiate in good faith to amend
this Agreement as and when necessary or desirable to conform to or otherwise
properly reflect any guidance issued under Section 409A after the date hereof
without violating Section 409A. In case any one or more provisions of this
Agreement fails to comply with the provisions of Section 409A, the remaining
provisions of this Agreement shall remain in effect, and this Agreement shall be
administered and applied as if the non-complying provisions were not part of
this Agreement. The parties in that event shall endeavor to agree upon a
reasonable substitute for the non-complying provisions, to the extent that a
substituted provision would not cause this agreement to fail to comply with
Section 409A, and, upon so agreeing, shall incorporate such substituted
provisions into this Agreement. Each payment, including, for the avoidance of
doubt, each Quarterly Retainer, made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Consultant shall in no event be paid later than the end of the calendar year
next following the calendar year in which Consultant incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A, the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit and the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.

25. Indemnification and Insurance. This Agreement shall not affect any
indemnification or other rights and benefits afforded to Consultant or Dr.
Geller by the Company’s article of incorporation or by law or under any
agreement regarding indemnification between Dr. Geller and the Company. The
Company shall use commercially reasonable efforts to continue Dr. Geller’s
coverage under the directors’ and officers’ liability coverage maintained by the
Company, as in effect from time to time, to the same extent as other current or
former directors of the Company.

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Dr. Geller and Consultant have executed this
Agreement as of the date first above written.

BIOSPECIFICS TECHNOLOGIES CORP.

______________________________________
By: Thomas L. Wegman
Title: President




______________________________________

DR. MATTHEW GELLER

 

GELLER BIOPHARM INC.

______________________________________
By: Dr. Matthew Geller
Title: President


--------------------------------------------------------------------------------